Citation Nr: 0206012	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  99-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE


Entitlement to an initial evaluation in excess of 20 percent 
for post operative Bankart arthroplasty of the right shoulder 
for recurrent dislocation.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1982 to July 1985 with 
unverified periods of inactive and active duty for training 
in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted service connection for a 
right shoulder disability and assigned a 10 percent 
evaluation.  During the course of the appeal, the evaluation 
was subsequently increased to 20 percent in an April 2001 
rating decision.

The Board notes that the veteran requested a Central Office 
hearing.  Although he was notified of the date and time of 
the hearing, he failed to appear.  The veteran made no 
indication that he wished to reschedule the hearing.

In a February 2002 statement, the veteran made claims of 
service connection for disorders of the right knee and neck 
and for convalescence for right knee surgery.  These claims 
are referred to the RO for appropriate action.

The Board also notes a claim for right shoulder arthritis was 
deferred in a January 2000 rating decision.  This issue is 
also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's right shoulder disability is manifested by 
infrequent dislocation and some limitation of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for post operative Bankart arthroplasty of the right 
shoulder for recurrent dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200, 5201, 5202, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet considered the issue at hand in light of 
the above-noted change in law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to adjudicate the claim without first remanding 
the claim to the RO, as the requirements of the new laws have 
essentially been satisfied.  In this regard, the Board notes 
that as evidenced by the January 1999 statement of the case, 
the veteran and his representative have been given notice of 
the pertinent laws and regulations governing his claim and 
the reasons for the denial of his claim.  Hence, he has been 
provided notice of the information and evidence necessary to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  The RO 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence identified.  Moreover, the 
veteran has undergone VA examinations in connection with the 
claim and there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the issue.  In the Board's view the 
development and notification undertaken by the RO meets the 
requirements of the VCAA and indicates there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A.  Under 
these circumstances the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim, at this 
juncture, without first remanding them to RO for explicit 
VCAA consideration.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Factual Background

Medical records from Lawrence and Memorial Hospital dated in 
December 1992 indicated that the veteran landed on his 
shoulder and was dragged after a parachute jump.  He had 
right shoulder pain and deformity.  The diagnosis was right 
shoulder dislocation.

Service medical records showed the veteran had a right 
shoulder dislocation in June 1997 while preparing to 
parachute from an airplane.  He was taken to Kent County 
Memorial Hospital where he was admitted in obvious pain.  The 
right shoulder was tender with dislocation deformity, but not 
swollen.  Range of motion of the right shoulder was 
diminished.  A x-ray report indicated inferior displacement 
of the humeral head consistent with an anterior dislocation.  
He underwent closed reduction of the right shoulder.  Post-
reduction x-rays revealed irregularity over the humeral head 
on the internal rotation view.

The veteran was admitted to the University of Massachusetts 
Medical Center in August 1997 to undergo right shoulder 
Bankart repair due to recurrent anterior subluxation with 
Bankart lesion on the right shoulder.

The veteran underwent a VA examination in October 1997.  The 
medical history reported was consistent with the evidence of 
record.  He had recently undergone surgery for his right 
shoulder dislocations and had been in physiotherapy for three 
and one-half weeks.  On examination of the right shoulder, 
flexion was to 165 degrees, abduction was to 108 degrees, 
external rotation was to 77 degrees, internal rotation was to 
31 degrees, and adduction was to 5 degrees.

A February 1998 rating decision granted service connection 
for postoperative Bankart arthroplasty of the right shoulder 
for recurrent dislocation and assigned a 10 percent 
evaluation from August 21, 1997, based on the severity of the 
disability.  The veteran filed a timely appeal from this 
action.  

In a January 2000 rating decision, the RO granted a temporary 
total rating for the period from August 25, 1997, to October 
1, 1997, based on convalescence of a surgical procedure.

A February 2000 VA examination report summarized the 
veteran's medical history.  He complained of right shoulder 
ache with some limitation of motion.  He was noted to be 
right-handed.  On examination of the right shoulder, the 
right shoulder demonstrated abduction and flexion was to 160 
degrees, with 180 degrees noted as normal, external rotation 
was to 90 degrees, and was noted as normal, and internal 
rotation was to 70 degrees.  There was no evidence of 
tenderness or weakness.  Low-grade discomfort was noted on a 
regular basis.  X-rays dated in February 1998 were reviewed 
and revealed some early degenerative changes of the 
acromioclavicular (AC) joint.  

An April 2001 rating decision increased the evaluation of the 
veteran's service-connected right shoulder disability to 20 
percent, effective August 21, 1997, the date of the original 
grant of service connection.


Analysis

The veteran contends that his right shoulder disability is 
more disabling than reflected in the initial 20 percent 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At present, the veteran's right shoulder disability has been 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5202, other impairment of the humerus.  The criteria under 38 
C.F.R. § 4.71a, DC 5202 is as follows:

Loss of head of (flail shoulder).......................................80 
(major) 70 (minor) 
Nonunion of (false flail joint).........................................60 
(major) 50 (minor) 
Fibrous union 
of.............................................................50 (major) 40 
(minor) 
Recurrent dislocation of at scapulohumeral joint. 
	With frequent episodes of guarding of movements...30 
(major) 20 (minor) 
	With infrequent episodes, and guarding of 
  movement only at shoulder level.......................20 (major) 20 
(minor) 
Malunion of: 
Marked deformity..................................................30 
(major) 20 (minor) 
Moderate deformity..............................................20 
(major) 20 (minor)

At no time does the evidence support an evaluation in excess 
of 20 percent for a major arm.  The medical records show only 
two dislocations of the right shoulder.  Two incidents do not 
amount to frequent episodes, which necessary for 30 percent.  
Moreover, there is no evidence of marked deformity to warrant 
30 percent.  Likewise, the medical evidence, which includes 
x-ray reports, does not show a fibrous union, nonunion, or 
loss of the humerus head.  

The evidence shows the veteran's right shoulder at no time 
demonstrated functional loss due to limited or excess 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, or deformity or 
atrophy of disuse; therefore, consideration of these factors, 
which is mandated by DeLuca, does not result in a higher 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
At best, the veteran experienced low-grade discomfort, which 
is insufficient to warrant an increased rating on that basis.

The Board has also considered the veteran's disability in 
view of other diagnostic codes that could potentially provide 
for a higher evaluation; however, the criteria under these 
codes are not met based on the medical evidence.  
Specifically, there is no evidence of ankylosis or limitation 
of arm motion midway between the side and shoulder level to 
warrant 30 percent evaluations under codes 5200 (ankylosis of 
scapulohumeral articulation) and 5201 (limitation of arm 
motion), respectively.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5200, 5201.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased initial 
evaluation for postoperative Bankart arthroplasty of the 
right shoulder for recurrent dislocation; therefore, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990). 


ORDER

Entitlement to an increased initial evaluation for 
postoperative Bankart arthroplasty of the right shoulder for 
recurrent dislocation is denied.  




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

